                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


KEITH CORNELL MCKINNEY,

                              Petitioner,

v.                                                   CIVIL ACTION NO. 3:18-0563

UNITED STATES OF AMERICA,

                              Respondent.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Dwane L. Tinsley, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court dismiss the petitioner’s Petition for a Writ of Habeas Corpus

under 28 U.S.C. § 2241 (ECF No. 1) and this civil action for lack of jurisdiction. Neither party has

filed objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and DISMISSES the petitioner’s Petition for a Writ of Habeas Corpus

under 28 U.S.C. § 2241 (ECF No. 1) and this civil action for lack of jurisdiction, consistent with

the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.

                                              ENTER:         July 18, 2019




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE
